Title: To Alexander Hamilton from Samuel Hodgdon, 8 June 1799
From: Hodgdon, Samuel
To: Hamilton, Alexander


          
            Sir,
            Philadelphia 8th. June, 1799.
          
          Your letter of the 5th. instant was received yesterday—In the present state of things I believe the mode you have suggested for obtaining an account of the expenditure of Military and Hospital supplies is the best that can be devised—yet I am afraid in operation it will be found too diffuse to answer perfectly.
          The General Return you request shall be sent as soon as possible—my help is small and my Work great—the Return will cost me two Weeks labour of One Clerk to make it full and accurate. The Documents received are better than formerly, but in many instances Vague, and uncertain, and leaves me too much to guess at. All the information I possess in the subjects mentioned in your letter shall be communicated.
          With respect and esteem, I am Sir, Your most obedient Servant—
          
            Samuel Hodgdon
          
          Major General, Alexander Hamilton.
        